Filed 4/17/15 P. v. Orozco CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H041009
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1235740)

         v.

ANDREW JOSEPH OROZCO,

         Defendant and Appellant.



         Defendant Andrew Joseph Orozco pleaded no contest to infliction of corporal
injury on a spouse or cohabitant (Pen. Code, § 273.5, subd. (a))1 and criminal threats
(§ 422). He was placed on probation and ordered to pay a number of fees and fines,
including a $450 presentence investigation fee and a probation supervision fee “not to
exceed” $50 per month. (See § 1203.1b.)
         In his opening brief, defendant argued that the trial court erred by ordering him to
pay the presentence investigation fee and probation supervision fee without any
determination of his ability to pay those fees, without a waiver of his right to a hearing on
ability to pay, and without substantial evidence of his ability to pay. Defendant
acknowledged that he had not objected below to the imposition of these fees, but he
argued that he did not thereby forfeit his appellate challenge.

         1
             All further statutory references are to the Penal Code unless otherwise indicated.
       However, as defendant acknowledges in his reply brief, his argument has been
foreclosed by the recent decision in People v. Trujillo (2015) 60 Cal. 4th 850, which
concluded it is appropriate “to place the burden on the defendant to assert noncompliance
with section 1203.1b in the trial court as a prerequisite to challenging the imposition of
probation costs on appeal. . . .” (Id. at p. 858.) Defendant concedes that based on
Trujillo, we must determine that he forfeited his challenge to the presentence
investigation fee and probation supervision fee. We will therefore affirm the judgment.
       Appellate counsel has filed a petition for writ of habeas corpus, which this court
ordered considered with the appeal. We have disposed of the habeas petition by separate
order filed this day. (See Cal. Rules of Court, rule 8.387(b)(2)(B).)

                                      DISPOSITION
       The judgment is affirmed.




                                             2
                             ___________________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MIHARA, J.




__________________________
MÁRQUEZ, J.